Citation Nr: 0427969	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1947.  He died in December 2001; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, wherein the RO denied entitlement to 
service connection for the cause of the veteran's death. 


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and 
this case is remanded to the RO for action as described 
below.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related. For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

At the time of the veteran's death, he was service connected 
for anxiety reaction evaluated as 30 percent disabling; and 
impaired hearing and bilateral pes planus, each evaluated as 
10 percent disabling.  

The veteran's certificate of death reflects that he died at 
the age of seventy seven, at a private hospital, Mt. Clemens 
General Hospital, Mt. Clemens, Michigan.  The immediate cause 
of death as listed on the death certificate was acute 
myocardial infarction, which was listed as due to, or as a 
consequence of, atherosclerotic vascular disease.  Renal 
failure was listed as a significant condition which 
contributed to death but did not result in the underlying 
cause.  An autopsy was performed, and a copy has been 
associated with the claims file. 

The appellant contends that the veteran's service-connected 
anxiety reaction caused him stress, which in turn, caused 
hypertension which was the precursor to his fatal 
cardiovascular disability (service medical records reflect 
that in July 1946 and January 1947, the veteran had blood 
pressure readings of 160/100 and 123/92, respectively.)  It 
is unclear whether the medical evidence shows that the 
veteran's service-connected anxiety reaction not only shared 
in producing death, but that there was some sort of causal 
connection to the veteran's death.  Determination of whether 
the veteran's service-connected disabilities, more 
specifically his service-connected anxiety reaction, promoted 
the development of his atherosclerotic vascular disease and 
whether any of these conditions played a significant role in 
the veteran's death would help clarify the medical issues.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C. A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate her 
claim and of what part of such evidence 
she should obtain and what part the RO 
will yet attempt to obtain on her behalf.  
She should also be told to provide any 
evidence in her possession that is 
pertinent to her claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should ask the appellant to 
provide names, dates and addresses of 
physicians and/or medical facilities 
where the veteran may have had treatment 
in order to obtain any of the veteran's 
medical records relating to his 
arteriosclerotic vascular disease, renal 
difficulties, psychiatric disability, 
flat feet or defective hearing.  These 
records should include, but are not 
limited to, any medical records from VA 
medical facilities or private health care 
practitioners or facilities, to include 
all treatment reports, dated from June 1, 
1993 to December 11, 2001, from M. W. S., 
D. O., Macomb Township, Michigan.  After 
obtaining the appropriate releases from 
the appellant, the RO should obtain these 
records and associate them with the 
claims file. If records are requested and 
not obtained, the claims file should 
contain documentation as to the attempts 
made. The appellant and her 
representative should also be notified of 
any negative results and be afforded an 
opportunity to obtain the records.

3.  Mt. Clemens General Hospital in Mt. 
Clemens, Michigan, the private hospital 
where the veteran's death occurred, 
should be requested to furnish copies of 
all records of treatment provided during 
the course of his final hospitalization.  
These records should be obtained and 
associated with the claims file.  The 
appellant's assistance in obtaining these 
records should be solicited as needed.

4.  After the above-requested development 
has been completed, the RO should arrange 
for the review of the veteran's entire 
claims record by appropriate medical 
specialist(s) to determine whether 
veteran's death was caused by, or 
proximately due to, or the result of, 
service-connected disability, more 
specifically his service-connected 
anxiety reaction, whether the service- 
connected anxiety reaction contributed 
substantially or materially to the 
veteran's cause of death.  The reviewers 
should be provided with a copy of 
38 C.F.R. § 3.312.

The reviewers are requested to provide 
written opinions as to whether it is more 
likely than not, at least as likely as 
not, or less likely than not that the 
appellant's death was causally or 
etiologically related to any service-
connected disability, more specifically 
his service-connected anxiety reaction.  
The reviewers should opine, with degree 
of medical probability expressed as 
above, whether the service-connected 
anxiety reaction caused debilitating 
effects and general impairment of health 
such that the veteran was materially less 
capable of resisting the effects of 
whatever disease was the primary cause of 
death.  Finally, the examiners should 
state the medical probabilities that any 
disease process listed on the veteran's 
death certificate is traceable to his 
period of military service, such as blood 
pressure readings noted in service, or 
was caused or made worse by any service-
connected disability.  

5.  Upon receipt of the reports of the VA 
reviewers, the RO should verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
reviewer for corrections or additions.

6.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, and 
38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

